Case 4:20-cr-00107-ALM-CAN Document 1 Filed 04/27/20 Page 1 of 4 PageID #: 1

                                                                                              ILED
                                                                                           APR 2 7 2020
                           IN THE UNITED STATES DISTRICT COURT                       CLERK, U.S. DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS                        EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   U ITED STATES OF AMERICA                         §                          lO' -
                                                    §           NO. 4:™™
   v.                                               §           Judge w
                                                    §
   ANITA MOODY                                      §

                                           INFORMATION

   The United States Attorney charges:




                                         COUNT ONE
                                                                Violation: 18 U.S.C. §1349
                                                                (Conspiracy to Commit
                                                                Bank Fraud)

          From sometime in 2009, through May 11,2019, in Cooper, Texas, in the Eastern Dist ict

  of Texas, Anita Moody, defendant, and other unnamed co-conspirators, did conspire, confederate

  and agree with each other to knowingly and with intent to defraud, execute a scheme and artifice to

  defraud a financial institution and to obtain moneys, funds, credits and assets under the custody

  and control of said financial institution, the accounts of which were then insured by the Federal

  Deposit Insurance Corporation, by means of materially false and fraudulent pretenses,

  representations, and promises, in that the defendant created fraudulent nominee loans to pay off

  other loans for bank customers including herself and other friends and family members, in

  violation of 18 U.S.C. § 1344; all in violation of 18 U.S.C. § 1349.
Case 4:20-cr-00107-ALM-CAN Document 1 Filed 04/27/20 Page 2 of 4 PageID #: 2




                                             COUNT TWO

                                                         Violation: 18 U.S.C. § 844(f)(1)
                                                         (Explosive Material-Malicious Damage to
                                                         Federal Property)

           On or about May 11,2019, in Cooper, Texas, in the Eastern District of Texas, Defendant

   Anita Moody maliciously attempted to damage a building, Enloe State Bank, an institution

   receiving Federal financial assistance, by means of fire, in violation of Title 18, United States

   Code, Section 844(f)(1).




                      NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

          As a result of committing the offenses alleged in this information, the defendant shall

   forfeit to the United States pursuant to 18 U.S.C. §§981 (a)(1)(C) and 982(a)(2), and 28 U.S.C.

   §2461(c), all property, real or personal, constituting or derived from proceeds the defendant

  obtained directly or indirectly as a result of the offense, including but not limited to the

  following:

                Money Judgment of $11,136,241.82 in United States currency. In the

               alternative, the defendant agrees to forfeit Substitute Assets up to a total value

               of $11,136,241.82, if any of the above-described forfeitable property (Money

               Jud ent), as a result of any act or omission of the defendant:

                  (aa) cannot be located upon the exercise of due diligence;

                  (bb) has been transferred or sold to, or deposited with, a third party;

                  (cc) has been placed beyond the jurisdiction of the court;

                  (dd) has been substantially diminished in value; or
Case 4:20-cr-00107-ALM-CAN Document 1 Filed 04/27/20 Page 3 of 4 PageID #: 3




                   (ee) has been commingled with other property which cannot be divided

                           without difficulty.


      Moreover, if any property subject to forfeiture, as a result of any act or omission by the

   defendants (i) cannot be located upon the exercise of due diligence, (ii) has been transferred or

   sold to, or deposited with a third party, (iii) has been placed beyond the jurisdiction of the court,

   (iv) has been substantially diminished in value, or (v) has been commingled with other property

   which cannot be subdivided without difficulty, the defendant shall forfeit to the United States

   any other roperty of the defendants up to the value of the forfeitable property.




                                                           Respectfully submitted,

                                                           JOSEPH D. BROWN
                                                          United States Attorney




                                                          MAUREEN SMITH
                                                          Assistant United States Attorney
                                                          Texas Bar No. 00787247
                                                          600 E. Taylor Street, Suite 2000
                                                          Sherman, Texas 75090
                                                          Telephone: 903/868-9454
                                                          Facsimile: 903/892-2792
 Case 4:20-cr-00107-ALM-CAN Document 1 Filed 04/27/20 Page 4 of 4 PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                               § NO. 4:20CR
v.             §          Judge
                                               §
ANITA MOODY §


                                  NOTICE OF PENALTY

                                        COUNT ONE

Violation: 18 U.S.C. § 1349

Penalty: Imprisonment for a term of not more than 30 years, a fine not to e ceed
              $1,000,000; supervised release for a term of not more than 5 years.

Special Assessment: $100.00

                                      COUNT TWO

Violation: 18 U.S.C. §844(f)

Penalty: Imprisonment for a term of not less than 5 years and not to exceed 20 years, a fine
             not to exceed $250,000; supervised release of not more than 3 years.

Special Assessment: $100.00
